BROWN, J.
The defendant was tried under a complaint charging that he “manufactured, sold, kept for sale, gave away, or otherwise disposed of spirituous, vinous, or malt liquors without a license and contrary to law.” There is no evidence in the case showing or tending to show, that he sold, kept for sale, or otherwise disposed of prohibited liquors; but the evidence shows without dispute that the defendant had constructed a crude still out of a lard can and a water pipe, and had placed therein beer made from cane syrup and water, and was attempting to make whisky, but that, in fact, he had not manufactured a single drop. The appellant admits that he had made an attempt to manufacture prohibited liquors; but this is not an offense under our statutes. — Acts 1915, pp. 3, 8.
The evidence in the case was not sufficient to authorize a conviction.
Reversed and remanded.